TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2020



                                     NO. 03-20-00373-CV


                                        S. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on July 15, 2020. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.